 



Exhibit 10.19

Party City Corporation
Compensation Payable to Non-Employee Directors

     The non-employee directors of Party City Corporation (the “Company”) will
receive the following compensation for service on the Company’s Board of
Directors:

Participation Fees

         
Annual Retainer
  $ 25,000  
Board Meeting Fee
  $ 2,000  
Audit Committee Meeting Fee—Chairperson
  $ 4,000  
Audit Committee Meeting Fee—Member
  $ 2,000  
Compensation Committee Meeting Fee—Chairperson
  $ 3,000  
Compensation Committee Meeting Fee—Member
  $ 2,000  
Nominating and Corporate Governance Committee Meeting Fee—Chairperson
  $ 2,000  
Nominating and Corporate Governance Committee Meeting Fee—Member
  $ 1,000  

In addition, any member of the Board of Directors who is requested by the
Chairperson to perform services for the Company that is outside of the scope of
preparing for or attending a meeting will be paid $2,000 per each eight hours of
time spent performing such services. The Company also reimburses directors for
travel and lodging expenses, if any, incurred in connection with attendance at
the Board of Directors and Committee meetings.

Stock Option Grants

The Company’s non-employee directors each receive an annual grant of 10,000
stock options on or following the date of the annual meeting of stockholders.
Such options will be fully vested at the time of grant.

 